Tub Court
held that a petition to acquire title to lands for railroad purposes should allege that the taking was necessary for the public use; and that the finding of the jury “'that it was and is necessary to take and use said land for the purpose of operating and constructing said railroad by said company,” is not such a finding of the necessity for taking said property for the public use, either in form or substance, as is required by the constitution.— Article XVBII., § 2. See Mansfield, Coldwater & Lake Mich. R. R. Co. v. Clark, 23 Mich., 519.
The proceedings must bo reversed with costs.